Citation Nr: 0410734	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of higher ratings for service-
connected bilateral hearing loss, rated as noncompensably 
disabling from January 2, 2001, and 10 percent disabling from June 
19, 2003.  

2.  Entitlement to assignment of a higher rating for service-
connected tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an effective date prior to January 2, 2001, for 
service connection for bilateral hearing loss and tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
December 2002, the veteran testified at a hearing at the RO before 
a Decision Review Officer.


FINDINGS OF FACT

1.  From the January 2001 effective date of the grant of service 
connection for bilateral hearing loss through January 18, 2003, 
the veteran has had bilateral hearing loss manifested by level II 
hearing acuity in the right ear and level III hearing acuity in 
the left ear.

2.  Effective from January 19, 2003, the veteran has had bilateral 
hearing loss manifested by level III hearing acuity in the right 
ear and level VI hearing acuity in the left ear.

3.  By a decision dated in January 1990, the RO denied service 
connection for hearing loss and tinnitus. The veteran was notified 
of the RO's determination in January 1990 and did not file a 
timely appeal.

4.  The veteran first expressed interest in reopening the claim of 
service connection for bilateral hearing loss and tinnitus by 
written communication received at the RO on January 2, 2001.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss from the date of the grant of service connection 
through January 18, 2003, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.85-4.87 (2003).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss from January 19, 2003, have not been met 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.85-4.87 (2003).

3.  The criteria for a rating in excess of 10 percent for tinnitus 
from the date of the grant of service connection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.85-4.87 (2003).

4.  An effective date prior to January 2, 2001, for the grant of 
service connection for bilateral hearing loss and tinnitus is not 
warranted.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ § 
3.156, 3.400, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board finds 
that the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the claim on 
appeal at this time, as all notification and development action 
needed to render a fair decision on that claim has been 
accomplished.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided VCAA notice to the 
veteran in a February 2001 letter that was prior to the November 
2001 rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated February 2001, April 2002 and September 2003, as 
well as the August 2002 statement of the case and December 2002 
and July 2003 supplemental statements of the case, the RO informed 
the appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The appellant was also 
informed that it was his responsibility to identify health care 
providers with specificity and that it still remained his ultimate 
responsibility to make sure the RO got all evidence in support of 
his claim not in the custody of a Federal department or agency.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  VA outpatient records are on file.  
Also, the appellant has been afforded the benefit of VA 
examinations during the appeal period, and attended a RO hearing 
before a Decision Review Officer in December 2002.  Furthermore, 
neither the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.  

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991). Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The veteran testified in December 2002 that his hearing loss 
affects him socially and professionally.  He said that in a social 
setting with a lot of people talking, he has to "get up close to 
[a person's] face" in order to understand and converse with them 
and, as a result, he tends to shy away from really conversing with 
people in such a setting.  Professionally, the veteran said that 
as a teacher he tells his students to look at him directly when 
talking to him so that he can read their lips; otherwise, he said 
he has to ask them to repeat themselves two or three times.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
cycles per second (Hertz) (Hz).  To evaluate the degree of 
disability from defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound deafness.  
See 38 C.F.R. § 4.85.  See 38 C.F.R. §§ 4.85-4.87 (2003).

The provisions of 38 C.F.R. § 4.86 were added to VA's rating 
schedule in June 1999 and address exceptional patterns of hearing 
loss as follows:

(a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

After carefully considering the applicable criteria in light of 
the pertinent audiological evaluation results, the Board finds 
that the veteran's hearing impairment is appropriately rated as 
noncompensably disabling prior to June 19, 2003, and 10 percent 
disabling from June 19, 2003, based on VA audiological results in 
March 2001 and June 2003.  In March 2001, pure tone threshold 
levels were 10, 60, 85 and 85 in the right ear and 10, 55, 90 and 
85 in the left ear, at 1,000, 2,000, 3,000 and 4,000 Hz, 
respectively.  The four-frequency averages for the right ear and 
left ear were 60 dB and 60 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 96 percent in the right 
ear, and 88 percent in the left ear.  Application of these scores 
to Table VI results in designation of II for the right ear and III 
for the left ear.  When these designations of impaired efficiency 
are applied to Table VII, the percentage evaluation for hearing 
impairment is noncompensable.  

The provisions of 38 C.F.R. § 4.86 were considered; however, the 
March 2001 findings they do not meet the exceptional patterns 
found under 38 C.F.R. § 4.86(a) or (b).  That is, puretone 
threshold levels at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000) were not 55 decibels or more nor were 
puretone thresholds 70 decibels or more at 2000 Hertz.  

Findings from the June 2003 VA examination revealed pure tone 
threshold levels of 15, 65, 85, and 90 in the right ear and 15, 
70, 90 and 90 in the left ear, at 1,000, 2,000, 3,000 and 4,000 
Hz, respectively.  The four-frequency averages for the right ear 
and left ear were 64 dB and 66 dB, respectively.  Speech 
audiometry revealed speech recognition ability of 90 percent in 
the right ear, and 88 percent in the left ear.  Application of 
these scores to Table VI results in designation of III for the 
right ear and III for the left ear.  When these designations of 
impaired efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

However, the veteran's left ear findings from the June 2003 
evaluation satisfy the criteria under 38 C.F.R. § 4.86(b) since 
the puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  Therefore, the Roman numeral 
designation for hearing impairment will be the higher numeral from 
either Table VI or Table VIA, which translates to Roman numeral V 
under Table VIa.  Section 4.86(b) goes on to say that that the 
numeral designation, V, will then be evaluated to the next higher 
Roman numeral, which is VI.  Thus, when the designation of Roman 
numeral VI in the left ear and Roman numeral III in the right ear 
are applied to Table VII, the percentage evaluation for hearing 
impairment is 10 percent.

The Board in no way discounts the difficulties that the veteran 
experiences as a result of his hearing loss.  However, it must be 
emphasized that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  Hence, the Board has no discretion in this 
matter and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Based on the foregoing, the preponderance of the evidence for the 
veteran's bilateral hearing loss is against a compensable 
evaluation prior to June 19, 2003, and against a higher than 10 
percent evaluation from June 19, 2003.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable to those periods.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Tinnitus

During the December 2002 hearing, the veteran described his 
tinnitus as sounding like a family of crickets chirping all the 
time making it difficult to carry on a conversion with another 
person, especially in a crowded room, or watching television at a 
normal volume.  He also said that it was a safety factor when 
driving and affected his sleep.

The veteran's tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The criteria in effect at the time of the November 
2001 rating decision provided that if tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  These 
criteria, revised as of June 10, 1999, removed the requirement 
that tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in 
effect from June 10, 1999, to June 12, 2003).

Under the criteria in effective since June 13, 2003, a maximum 10 
percent evaluation is assigned for recurrent tinnitus.  Note (1) 
of the revised criteria provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  Note 
(2) provides that only a single evaluation for recurrent tinnitus 
will be assigned, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3) further provides that objective 
tinnitus (in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) was not to be 
evaluated under this diagnostic code, but rather evaluated as part 
of any underlying condition causing it.  68 Fed. Reg. 25822- 25823 
(May 14, 2003) (codified as amended at 38 C.F.R. § 4.87, 
Diagnostic Code 6260).

The veteran's representative asserted in writing in April 2004 
that neither version of Diagnostic Code 6260 prior to June 12, 
2003, specified whether tinnitus must be present in both ears in 
order to warrant the 10 percent rating or whether tinnitus in 
either ear alone will warrant the 10 percent rating, or whether 
such bilateral tinnitus warranted separate 10 percent ratings.  
Consequently, he argued that the ambiguous nature of the earlier 
versions should be resolved in the veteran's favor thereby 
entitling him to two separate 10 percent evaluations for each ear.

However, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the head.  
Thus, the General Counsel held that separate ratings for tinnitus 
for each ear may not be assigned under DC 6260 or any other 
diagnostic code.  This opinion constitutes a precedent opinion of 
the chief legal officer of the Department.  Pursuant to 38 
U.S.C.A. § 7104(c), the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, and 
the precedent opinions of the chief legal officer of the 
Department.    

As the pertinent facts in this case are not in dispute and the law 
is dispositive, the appellant's claim must be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular Consideration

There is no indication that the schedular criteria are inadequate 
to evaluate the veteran's bilateral hearing loss or tinnitus.  The 
veteran does not allege, and the evidence does not establish, that 
these disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), or 
necessitate frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim for higher evaluations for these 
disabilities do not present such an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards.  The Board is thus not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Earlier Effective Date

The veteran asserted in the June 2002 notice of disagreement that 
he is entitled to an effective date back to 1958 for his service-
connected bilateral hearing loss and tinnitus. He reasoned that 
this is when he was originally diagnosed as having these 
disabilities.  

Under VA law, a claim of service connection that has been the 
subject of a prior final denial can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  With exceptions not here 
applicable, if service connection is granted pursuant to an 
application to reopen, the effective date of the resulting award 
can be no earlier than the date of receipt of the new application.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2003).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to January 2, 
2001, for the grant of service connection for bilateral hearing 
loss and tinnitus is not warranted.

As stated above, the veteran originally filed a claim for service 
connection for bilateral hearing loss and tinnitus in March 1989, 
which the RO denied in January 1990.  The veteran was notified of 
this decision in January 1990, but did not appeal the decision.  
See 38 C.F.R. § 20.200.  The decision is therefore final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the effective date 
of any subsequent award of service connection can be no earlier 
than the date of receipt of the application to reopen.  Inasmuch 
as the veteran first expressed interest in reopening the claim of 
service connection for bilateral hearing loss and tinnitus by 
written communication on January 2, 2001, the effective date of 
the subsequent grant of service connection can be no earlier than 
this date.

The Board has considered the veteran's contention regarding the 
fact that his hearing loss was initially diagnosed in service and 
he should therefore be compensated back to that date.  
Notwithstanding this contention, VA is bound by the laws as 
enacted by congress and its own controlling regulations.  See 38 
U.S.C.A. § 7104(c).  

Thus, in view of the pertinent law laid out above, the veteran's 
claim for an effective date earlier than January 2, 2001, for the 
grant of service connection for bilateral hearing loss and 
tinnitus must be denied.


ORDER

The appeal as to all three issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



